Hall, Justice.
[Four defendants were jointly indicted for riot. The jury returned a verdict finding two of them guilty of “ unlawful riot,” and the other two guilty of “lawful riot.” Over objection of the defendants’ counsel, the court ordered the jury to return to their room and correct their verdict. They retired, and in a short time returned a verdict finding all of the defendants guilty, and each of the defendants was sentenced to pay a fine or be imprisoned. They moved for a new trial, on the ground that there was error in ordering the jury to retire to their room to correct the first verdict returned; and because two of the jurors were second cousins to the prosecutor, which was unknown to the de*834fendants and their counsel until after the trial. This ground was supported by affidavits of the defendants and their counsel, that they had heard of the relationship since the trial and did not know of it before. The motion was overruled, and defendants excepted.]